Greene App. No. 2001CA104, 2002-Ohio-1803. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Greene County. Upon consideration of appellants/crossappellees’ motion to consolidate this case with Supreme Court case Nos. 2002-0610 and 2002-0850 for purposes of oral argument,
IT IS ORDERED by the court that the motion fails for want of four votes on the following vote:
Moyer, C.J., Lundberg Stratton and O’Connor, JJ., vote to deny.
F.E. Sweeney and Pfeifer, JJ., vote to grant.
Resnicic and Cook, JJ., not participating.